Case 1:19-cv-06097-DLC Document 34 Filed 11/13/19 Page 1 of 1

LAW OFFICES

NISEN & ELLIOTT, LL©

SUITE 2500
TELEPHONE

ES R
200 WEST ADAMS STREET (312) 346-7800

CHICAGO, ILLINOIS 60606
EMAIL

 

 

 

 

DANIEL P, DAWSON . DDAWSONG@NISEN.COM
November 13,2019  [eSiti <4
USDC SON

Via ECF : 14 .

The Honorable Denise Cote be ae :

United States District Court takes 2 4

Southern District of New York . rf

500 Pearl Street, Room 1910 DATE EES NTP f TU

New York, NY 10007 | eoomevnrnnrnnvntrermnm et fen pS AY u

 

Re: Vista Food Exchange v. Calumet Diversified Meats and Andrew Becker
Civil Action No. 1:19-cv-06097
Defendants’ Request To Adjourn Conference

Dear Judge Cote:

In response to Plaintiff's letter dated November 8, 2019, Defendants, Calumet
Diversified Meats, Inc. and Andrew Becker (the “Presently Named Defendants”) do not
believe oral argument is necessary in order to decide the pending Motion To Dismiss For Lack
Of Personal Jurisdiction, Or Alternatively Improper Venue (the “Motion To Dismiss”).

In addition, the Presently Named Defendants believe it is premature to hold an initial
pre-trial conference. Any pre-trial conference should not be held until after the pending
Motion To Dismiss is decided. If the Motion To Dismiss is granted no pre-trial conference
will be necessary (at least in this jurisdiction). Conversely, if this court were to attempt to
assert jurisdiction over the Presently Named Defendants (over their objection), it is still
premature to hold the initial pre-trial conference because a necessary and indispensable party
has not yet been included as a party. Specifically, Berkshire Refrigerated Warehousing LLC:
(1) appears to be a necessary and indispensable party; (2) has not yet been added as a party to
this case; and (3) would likely need to be named as a defendant before any initial pre-trial
conference should (or could meaningfully) be held. See, Motion To Dismiss and Exhibit H to
Plaintiff's response to the Motion To Dismiss.

As a result, at this point, it is premature and unnecessary to hold the initial pre-trial
conference and the Presently Named Defendants request that it be adjourned pending further
order of court.

ne Jha Mp mateonce ar Nf GB stall Sincerely,

Daniel P, Dawson

 

DPD/amd / “fifig

ce: Jonathan C. Scott (w/out enclosures)
Douglas R. Rosenzweig (w/out enclosures)

 
